207 F.3d 374 (7th Cir. 2000)
MARSHALL T. STEWART, JR. and ISIAH WILLIAMS,    Plaintiffs-Appellants,v.WILLIAM HENDERSON, Postmaster General  and UNITED STATES POSTAL SERVICE,    Defendants-Appellees.
No. 99-2432
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 7, 2000Decided March 13, 2000

Appeal from the United States District Court  for the Northern District of Indiana, Hammond Division.  Nos. 97 C 14 & 97 C 35--Andrew P. Rodovich, Magistrate  Judge.
Before KANNE, ROVNER and EVANS, Circuit Judges.
ROVNER, Circuit Judge.


1
The plaintiffs, Marshall  Stewart, Jr. and Isiah Williams, brought this  action under Title VII, 42 U.S.C. sec. 2000 et  seq., alleging that the United States Postal  Service ("USPS") discriminated against them based  upon their status as African-Americans. The  alleged discrimination occurred in the hiring  process for the position of Manager of Processing  and Distribution Facility at the USPS facility in  Lafayette, Indiana. Stewart and Williams were  employees at the Lafayette facility at the time,  and they submitted written applications for the  position along with six other USPS employees. The  pool of applicants was composed of two white  females, three white males, and three African-  American males including Stewart and Williams.


2
Pursuant to USPS policy, the written  applications were reviewed by a three member  review committee and evaluated under the "STAR"  method, which refers to "Situation on Task,"  "Action" and "Result." The job vacancy  announcement identified the knowledge, skills and  abilities ("KSAs") needed to perform the  position, and applicants were instructed that  their written applications must demonstrate how  they possess each KSA by describing a situation  on task in which they took action and providing  the results of that action, or STAR. The  committee then reviewed the applications to  determine which candidates were best qualified  for the position by analyzing those STAR  examples. After reviewing the applications  individually, the members of the committee  convened a teleconference to discuss their  evaluations and make recommendations. The  committee recommended four of the applicants for  the position, and those persons proceeded to the  next stage of the process which involved personal  interviews. Stewart and Williams were not among  those recommended, although another African-  American male was in the recommended group. The  three member selection committee conducted  interviews of the four finalists, and offered the  position to Larry Melton, a white male. Stewart  and Williams contend that they were discriminated  against based upon their race. The district court  granted summary judgment to the USPS, holding  that Stewart and Williams had failed to  demonstrate that the reasons given by the USPS  for its decision were pretextual.

I.

3
A plaintiff may prove race discrimination under  Title VII through direct evidence, or indirectly  through the burden-shifting mechanism of  McDonnell-Douglas. McDonnell-Douglas Corp. v.  Green, 411 U.S. 792 (1973); Crim v. Bd. of Educ.  of Cairo School Dist. No. 1, 147 F.3d 535, 540  (7th Cir. 1998). Stewart and Williams do not  allege that they have direct evidence of race  discrimination. Under the McDonnell-Douglas test,  each plaintiff must first establish a prima facie  case of discrimination based on race. 147 F.3d at  540. Once that is established, the burden shifts  to the defendant to provide a legitimate, non-  discriminatory reason for the action. Id. at 541.  If defendant meets that burden, then the burden  shifts back to the plaintiff to establish that  the reasons proferred by the defendant were  pretextual. Id. It is this part of the test that  is ultimately at issue in this case. Stewart and  Williams do not provide any direct evidence that  the employer's decision was pretextual in that it  was more likely than not motivated by a  discriminatory reason. Instead, they attempt to  prove pretext through indirect evidence, which  can be accomplished by establishing that the  reasons given by the employer are factually  baseless, were not the actual motivation for the  decision, or were insufficient to motivate the  decision. Jackson v. E.J. Branch Corp., 176 F.3d 971, 983 (7th Cir. 1999); Bahl v. Royal Indem.  Co., 115 F.3d 1283, 1291 (7th Cir. 1997).

II.

4
Stewart and Williams argue that the district  court erred in considering on summary judgment an  affidavit prepared by Walter Hess, the  chairperson of the review committee, which  detailed the reasons for the committee's decision  not to recommend Stewart and Williams. They also  argue that those reasons were pretextual, and  that the district court erred in granting summary  judgment.


5
In support of the motion for summary judgment,  the USPS attached an affidavit from Hess. That  affidavit stated, in relevant part, that all  three reviewers rated Williams as one of the  weakest candidates, and that the consensus on  Williams was that his written application  responses to the KSAs showed an adversarial  quality that would be detrimental in the  position. Hess further attested that he initially  rated Stewart as one of his top four candidates,  but that the other two disagreed. Those reviewers  convinced Hess that his rating was too high  because in his application Stewart did not  document "Actions" that he had taken himself, as  is required, but instead had "'too many we's--not  anything he did himself.'"


6
Stewart and Williams maintain that the affidavit  represents inadmissible hearsay, and that it  should not have been considered by the district  court. They also assert that the Hess affidavit  is improper to the extent that it goes beyond  presenting Hess' own views and sets forth the  actions and conclusions of the committee as a  whole.


7
The plaintiffs' hearsay argument rests largely  on a misunderstanding of the concept of hearsay.  They argue that the affidavit contains  inadmissible hearsay because it included  statements and thoughts by other committee  members and because it set forth the reasons for  the review committee's actions, not just Hess'  own views. There is only one actual statement by  the other reviewers in the affidavit, which is  the comment that Stewart's application had too  many "we's." That comment at the teleconference  is hearsay only if offered for the truth of the  matter asserted. Pierce v. Atchinson, Topeka and  Santa Fe Railway Co., 110 F.3d 431, 440 n.10 (7th  Cir. 1997); United States v. Sanchez, 32 F.3d 1002, 1005 (7th Cir. 1994). Hess did not offer  that comment to establish that Stewart's  application included too many "we's." Instead,  the statement was offered to demonstrate that  Hess changed his opinion based on that opinion by  his co-members. Even if their view of the  application was wrong or misguided, the  statements are evidence of what motivated Hess'  decision not to recommend Stewart for the  position. In other words, regardless of whether  the committee members were correct in how they  perceived the application, their statement is  relevant to show Hess' state of mind when he made  his recommendation. See id. The other, more  indirect, references to the opinions of committee  members are admissible for the same reason.


8
Furthermore, Stewart and Williams are simply  wrong in asserting that Hess may not testify as  to what happened at the teleconference. Hess was  a participant in the teleconference, and thus has  personal knowledge of what was decided and why.  If the plaintiffs' argument was carried to its  logical extreme, each committee member could only  testify as to his or her personal opinion, but no  one could testify as to what the group as a whole  decided. There is no legal support for that  position, and in fact the plaintiffs have not  attempted to provide any. Hess could properly  testify as to the reasons why the committee  decided not to recommend Stewart and Williams for  the position. Therefore, the district court did  not err in considering the Hess affidavit when  granting summary judgment.


9
Stewart and Williams make the frivolous argument  that if those reasons are considered, the court  also was required to consider as a reason for the  decision another part of Hess' affidavit, in  which Hess indicated that a committee member  discussed Williams' EEO complaint. The affidavit  makes clear, however, that after the decision not  to recommend Williams was made, one member  indicated that Williams previously had filed an  EEO complaint, and that comment motivated Hess to  retain his notes. The affidavit thus negates any  claim that the EEO discussion affected the  decision, since the decision preceded it. The  plaintiffs offer nothing to the contrary. In  fact, the plaintiffs never even deposed any  member of the review committee, despite having  more than a year to do so.


10
Stewart and Williams also contend that the USPS  did not follow the STAR method and that therefore  the decision was pretextual. For instance, they  argue that the STAR method requires two steps,  Phase I and Phase II, and that there was no  evidence that Phase I was attempted much less  completed. That may be evidence that the USPS did  a poor job of implementing the STAR method, but  it is not evidence that the proffered reasons  were pretextual. The focus of a pretext inquiry  is whether the employer's stated reason was  honest, not whether it was accurate, wise, or  well-considered. Jackson, 176 F.3d at 984; Crim, 147 F.3d at 541; Bahl, 115 F.3d at 1291-92. We do  not sit as a superpersonnel department that  reexamines an entity's business decision and  reviews the propriety of the decision. Id. Our  only concern is whether the legitimate reason  provided by the employer is in fact the true one.  The plaintiffs do not argue that the members of  the review committee did not believe they were  using the STAR method, and in fact all evidence  indicates that the committee did conduct the  review under the STAR method as they understood  it. The record includes the STAR worksheets for  ranking the candidates, and Hess stated in his  affidavit that the committee members rated the  candidates and made their recommendations under  the STAR method. In order to demonstrate that the  reasons given for the decision were pretextual,  Stewart and Williams would have to provide  evidence not just that the STAR method was poorly  implemented, but that the USPS lied about using  the STAR method and that we should infer from  that a discriminatory reason for the decision.  Because all the evidence indicates that the  review committee believed it was implementing the  STAR method in recommending the candidates,  Stewart and Williams have failed to provide any  evidence of pretext. Stewart and Williams'  contentions in their own affidavits that they  applied the STAR method and their ratings  indicated that they should have been chosen are  self-serving and add nothing to the ultimate  issue of pretext.


11
Finally, Stewart argues that the court should  have found an issue of fact created by comparing  the application of a selected candidate, Connie  Flick, with Stewart's application. Stewart argues  that his application used 65% "I's" and 35%  "we's", whereas a recommended applicant, Connie  Flick, used 66% "I's" and 34%1 "we's." He  therefore asserts that the difference is minimal,  and thus the decision based on the absence of  personal experience and abundance of "we's" was  pretextual. This argument is deficient for a  number of reasons, not the least of which is that  counting the "I's" and "we's" leaves no sense of  the critical issue for a committee of where and  how the language is used. In addition, even if we  were to ignore that fundamental defect and  consider the numbers, Stewart's own example  demonstrates that Connie Flick had substantially  more examples of personal ("I") rather than group  ("we") action. Stewart declares that Flick uses  "we" 24 times or 34% of the time, whereas he used  it 6 times or 35% of the time. That merely  demonstrates that Flick provided many more  examples of both personal and group action than  Stewart. Of course, Stewart did not mention the  number of "I's" in each application, but his own  figures indicate approximately 46 for Flick and  11 for Stewart. Far from demonstrating pretext,  that actually provides evidence supporting the  committee's decision, and certainly does not  provide evidence of pretext.


12
For the reasons stated above, the decision of  the district court is AFFIRMED.



Notes:


1
 Stewart's brief actually states 44%, but that  would add up to 110%. Regardless of whether it  was 34% or 44%, the analysis and disposition  would be the same.